AO ~B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1of1



                                      UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                 v.                                               (For Offenses Committed On or After November 1, 1987)


                      Fernando Herrera-Najera                                     Case Number: 3:19-mj-21572

                                                                                 Jesus Mos.9.ueda
                                                                                 Defendant's Attorney

REGISTRATION NO.                      ':,~~ct·- q ·; J '} ;-:
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count( s)                     ~~~~~~~~~~~~~~~~~~~




 D Count(s)                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  r
                                (b.   TIME SERVED                           D                                          days

  IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Frida~ril    12, 2019
                                                                             Date of Imposition of Sentence


Received              .~
             =nus::-:--M-._-:7--.-.....  =--f-1L_E_D___,                        ldV
                                                                             HONORABLE F. A. GOSSETT III
                                                                             UNITED STATES MAGISTRATE JUDGE

                                                   Apr 12 2019
Clerk's Office Copy                          CLERK, U.S. DISTRICT COURT                                                      3: l 9-mj-21572
                                          SOUTHERN DISTRICT OF CALIFORNIA
        ------~---   - - - --- ------- ---------·---   -~---·~-------------     -----   --
